DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
Response to Amendment
	The amendment filed 5/26/2021 is entered and fully considered.
Response to Arguments
Applicant argues that the evidence shows unexpected results which rebuts the finding of obviousness. Applicant relies on Table 1, [0113] and Fig. 1). Table 1 shows examples where the solids content is less than 2 wt%. The evidence does not show any results of up to 5 wt% as is within the scope of the proposed amendment to claim 1. Accordingly, the evidence is not commensurate with the scope of the claim. Similarly, the coating weight only shows weights up to 222 g/m2. Furthermore there is no evidence provided to show that the values in Table 1 are superior to examples in which solids content and coating weight is outside the claimed range.
2 or more in the examples. However, the range in YOKOUCHI is actually taught as 0.05-3 g/m2 (50-3000mg/m2) [0017] as described in the rejection. The overlapping range is considered obvious, MPEP 2144.05.I. Applicant argues that the examples only show using 500 mg/m2 or more in Table 1. However, the prior art may be relied upon for all it contains and is not limited to the particular examples. The examiner maintains that the scope of the reference includes an overlapping range of coating weight.
	Applicant also argues that the YOKOUCHI reference uses solid concentration of the coating liquid as 7.0 wt%. However, the reference teaches that the coating weight per unit area can be adjusted by changing the solid content concentration of the coating liquid [0059]. Accordingly, when the coating weight is intended to be at the lower end of the range in YOKOUCHI, the solid concentration of the coating liquid is reduced (a result effective variable). The examiner maintains that at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the solid concentration of the coating liquid to obtain a desired coating weight by routine experimentation and optimization.
	Applicant argues the conductive uniformity of the thin film would be different in YOKOUCHI. However, the argument is not based on any claimed limitation. In addition, the examiner maintains that the same composition deposited by the same method can reasonably be expected to have the same properties.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over YOKOUCHI et al. (US 2015/0213967).
Regarding Claims 1, 9, and 13,
	YOKOUCHI teaches an electric storage device that includes an undercoat layer of carbon material abstract. The undercoating layer can be deposited by liquid method such as gravure coating or die coating [0071].
The reference does not expressly teach the viscosity of the coating liquid. However, according to applicant’s specification, the invention is directed to a carbon nanotube composition (PGPub [0020]) with a dispersant that can be polysaccharides (PGPub [0024]) and a solvent such as water or other organic solvents including ethanol, NMP, isopropyl alcohol, n-propyl alcohol, (PGPub [0079]-[0080]). The YOKOUCHI reference similarly teaches a composition of carbon material such as carbon nanotube [0060] with a binder that can be polysaccharides [0064] and the same solvents [0070]. 
YOKOUCHI teaches the same coating composition and further teaches the coating weight as 0.05-3 g/m2 (50-3000mg/m2) [0017] which overlaps the claimed ranges and is considered prima facie obvious, MPEP 2144.05.I. However, the reference does not expressly teach the solids weight percent of the coating liquid. However, the reference teaches the coating weight per unit area can be adjusted by changing the solid content concentration of the coating liquid [0059]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the solids weight percent of the coating liquid to achieve a desired solids weight of the applied coating as an optimization of a result effective variable.

	YOKOUCHI teaches the coating weight but does not teach the solids weight percent of the coating liquid. However, the reference teaches the coating weight per unit area can be adjusted by changing the solid content concentration of the coating liquid [0059]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the solids weight percent of the coating liquid to achieve a desired solids weight of the applied coating as an optimization of a result effective variable.
Regarding claim 10,
	YOKOUCHI teaches the undercoating layer can be deposited by liquid method such as gravure coating or die coating [0071].
Regarding claim 12,
	YOKOUCHI teaches an electric storage device that includes an undercoat layer of carbon material abstract.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YOKOUCHI et al. (US 2015/0213967) in view of HIDA et al. (US 2012/0268840).
Regarding claim 11,
	YOKOUCHI teaches including a dispersant stabilizer as an additive to the liquid undercoating composition [0066]. The reference does not teach expressly teach any specific dispersant within the scope of one of the claimed polymer groups. However, formula 12 or 13 which are triaryl amines abstract:

    PNG
    media_image1.png
    236
    337
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    244
    388
    media_image2.png
    Greyscale

	The dispersant is capable of excellent dispersions of single nanotubes without thermal treatment [0022]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to find suitable dispersants that can be incorporated into a carbon nanotube composition including the highly branched polymers of HIDA which is considered excellent and does not require thermal treatment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712